DETAILED ACTION
The instant application having Application No. 16/637478 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 1/22/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0068457) in view of Tian et al. (US 2014/0010189).

“a structure of the base station includes a processor and a transceiver. The processor is configured to support the base station in performing a corresponding function … The base station may further include a memory. The memory is configured to be coupled to the processor, and stores a program instruction and data that are for the base station” – See [0061]; The base station includes a processor and memory), configured to:
encode, for transmission to a neighbor cell BS, a channel state information reference signal (CSI-RS) status request message to request timing information for CSI-RS associated with the neighbor cell BS (“a CSI-RS configuration is requested from a neighboring base station” – See [0486]; “Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured” – See [0484];  The serving base station requests a CSI-RS configuration from a neighboring base station, wherein the configuration includes time location information for the CSI-RS of the neighbor base station);
decode a CSI-RS status update message that indicates the timing information (“the neighboring base station generates a CSI-RS resource and a gap configuration required by the resource, and sends the CSI-RS resource and the gap configuration to a current serving base station” – See [0486]; The serving base station receives/decodes an update message that has the requested CSI-RS configuration);
determine, based on the timing information, a measurement gap for transmission of the CSI-RS to a user equipment (UE) that is served by the serving cell BS, wherein the CSI-RS is not to be transmitted by the serving cell BS (“A method is as follows : Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured for the UE are all used as measurement gaps. The serving cell does not schedule the UE at these locations, and the UE measures the neighboring cell” – See [0484]; The serving base station determines a measurement gap for the UE based on the timing/locations of the CSI-RS from the neighbor base station so that the UE can measure the CSI-RS 
encode, for transmission to the UE, control signaling that indicates the measurement gap (“The current serving base station sends the CSI-RS resource and the new gap configuration to the UE” – See [0486]; The serving base station encodes/transmits a gap configuration (control signaling that indicates the measurement gap) to the UE); and
decode a measurement report that indicates a signal quality measurement based on the CSI-RS (“the terminal measures CSI-RSs of all cells, and reports identifiers of all or some measured CSI-RSs, and may further report quality and/or power of the all or some CSI-RSs” – See [0206]; “the terminal further needs to measure a cell, for example, measure the serving base station (namely, the first base station) and the neighboring base station (for example, the second base station) of the serving base station. Through measurement performed by the terminal, the first base station can select a cell to which the terminal is to be handed over” – See [0192]; The serving base station receives/decodes a measurement report of the CSI-RS quality from all of the base stations).
You does not explicitly teach that the memory is configured to store information that identifies the measurement gap.
However, Tian teaches that the base station is configured to store information that identifies the measurement gap in memory (“The memory is arranged to be used to store data such as e.g. gap offsets, measurement gaps and applications to perform the methods herein when being executed in the radio base station 400” – See [0055]; The measurement gap is stored in memory). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the memory is configured to store information that identifies the measurement gap.  Motivation for doing so would be to provide the base station with the 

Regarding Claim 26, You in view of Tian teaches the apparatus of Claim 23.  You teaches that the processing circuitry further configured to: decode, from the CSI-RS status update message, a parameter that indicates a periodicity of the CSI-RS; and encode the control signaling to further indicate the periodicity of the CSI-RS (“sends the CSI-RS resource and the gap configuration to a current serving base station. The current serving base station sends the CSI-RS resource and the new gap configuration to the UE” – See [0486]; “different beam parameters correspond to sending parameters related to different synchronization signals, CSI-RSs, or other reference signals, and the sending parameter usually includes a sending period” – See [0492]; The serving base station receives/decodes a CSI-RS resource configuration (CSI-RS status update message) from the neighbor base station, and encodes the CSI-RS resource configuration in another message to further indicate the CSI-RS resource configuration to the UE, wherein the configuration includes a period of the CSI-RS).

Regarding Claim 27, You in view of Tian teaches the apparatus of Claim 23.  You teaches that the timing information of the CSI-RS status update message includes: a periodicity of the CSI-RS; a start sub-frame or an end sub-frame of the CSI-RS; or a sub-frame offset, with respect to a system frame number (SFN), of the CSI-RS (“The CSI-RS configuration may be an offset performed based on a corresponding SS block resource location, or may be a configuration based on a frame number, a subframe number, a symbol, or the like” – See [0273]; “different beam parameters correspond to sending parameters related to different synchronization signals, CSI-RSs, or other reference signals, and the sending parameter usually includes a sending period, a time offset, a sequence or a pattern corresponding to a signal” – See 

Regarding Claim 28, You in view of Tian teaches the apparatus of Claim 23.  You further teaches that the serving cell BS is a gNB of the 3rd Generation Partnership Project (3GPP) (“A base station is a device that connects the terminal to a wireless network, and includes but is not limited to … a gNodeB (gNB)” – See [0172]).

Regarding Claim 29, You in view of Tian teaches the apparatus of Claim 23.  You teaches that the processing circuitry further configured to: determine, based at least partly on the signal quality measurement, whether a handover of the UE to the neighbor cell BS is to be initiated (“The first base station receives the second measurement result or the first measurement result that is sent by the terminal device” – See [0307]; “if receiving the second measurement result or the first measurement result that is sent by the terminal device, the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station” – See [0308]; The base station determines whether to initiate handover based on the signal quality from the measurement results).

Regarding Claim 30, You in view of Tian teaches the apparatus of Claim 23.  You further teaches that the measurement report is a first measurement report, wherein the signal quality measurement is a first signal quality measurement, wherein the processing circuitry is further configured to: encode, for transmission to the UE, second CSI-RS; decode a second signal quality measurement associated with the second CSI-RS; and determine, based at least partly on the first and/or second signal quality measurements, whether a handover of the UE is to be initiated (“the terminal measures at least one CSI-RS of a serving cell” – See [0037]; “the second base station configures a second CSI-RS” – See [0295]; “The terminal device sends a first measurement result to the first base station, where the first measurement result is RSRP and/or RSRQ based on the synchronization signal and/or the first CSI-RS” – See [0287]; “the terminal device sends a second measurement result to the first base station, where the second measurement result includes RSRP and/or RSRQ based on the second CSI-RS” – See [0302]; “if receiving the second measurement result or the first measurement result that is sent by the terminal device, the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station” – See [0308]; The serving base station encodes a second CSI-RS for transmission to the UE and receives/decodes a measurement result for the second CSI-RS.  The serving base station determines whether to initiate handover based on the signal quality from the first and second signal quality measurement results). 

Regarding Claim 36, You in view of Tian teaches the apparatus of Claim 23.  You further teaches that the processing circuitry further configured to: refrain from transmission of downlink signals during the measurement gap (“During the measurement gap, the UE measures a neighboring cell instead of receiving/sending data in a current serving cell” – See [0482]; “Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured for the UE are all used as measurement gaps. The serving cell does not schedule the UE at these locations, and the UE measures the neighboring cell” – See [0484]; During the measurement gap, the serving base station refrains from transmitting/receiving signals to/from the UE so that the UE can measure a neighboring base station).

Claims 24, 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0068457) in view of Tian et al. (US 2014/0010189) and further in view of Au et al. (US 2018/0332515).

Regarding Claim 24, You in view of Tian teaches the apparatus of Claim 23.  You does not explicitly teach requesting transmissions of a plurality of CSI-RS, as shown above with respect to Claim 23.  You and Tian do not explicitly teach that the processing circuitry further configured to encode the CSI-RS status request message to: indicate a plurality of UEs served by the serving cell BS, wherein the CSI-RSs are per-UE transmissions of the CSI-RSs.
However, Au teaches indicating a plurality of UEs and requesting per-UE transmissions of the CSI-RSs (“for example reference signal received power (RSRP) reports based on UE-specific reference signals (e.g. CSI-RS), to determine whether it should hand over UEs from one NR-cell to the other. For example, measurement reports by the UEs based on channel state information reference signals (CSI-RSs) may be used by the NR system in addition to RSRP reports based on the synchronization signals detected by the UEs. A CSI-RS sequence can be generated according to a configurable UE-specific parameter (e.g. UE ID, configurable ID, etc), instead of NR Cell ID such that in handover scenarios CSI-RS configuration can be based on the same UE-specific parameter when the UE moves from the source NR Cell to the target NR Cell” – See [0064]; UE-specific (per-UE) CSI-RS are configured based on UE IDs of a plurality of UEs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the CSI-RS status request message is encoded to indicate a plurality of UEs served by the serving cell BS, wherein the CSI-RSs are per-UE transmissions of the CSI-RSs.  Motivation for doing so would be to share UE-specific configuration parameters between cells in order to save configuration resource overhead during handover (See Au, [0064]).

Regarding Claim 25, You in view of Tian and Au teaches the apparatus of Claim 24.  You further teaches that the processing circuitry further configured to encode the CSI-RS status request message to “the first base station also adds information such as a movement direction and a movement speed of the terminal into the request message. The second base station comprehensively considers the information to determine CSI-RS configurations corresponding to measured SS blocks” – See [0271]; “the request message may also include measurement bandwidth capability information supported by the terminal, so that the CSI-RS configuration of the first cell that is sent by the second base station is not beyond a measurement bandwidth capability of the terminal” – See [0272]; “The technology is used to concentrate energy of a signal in a required direction or beam, to form a beam aiming at the terminal device” – See [0501]; The request is in accordance with bandwidth capability information (different frequency resources of a sub-frame) for the UE transmissions, and a direction of the UE).

Regarding Claim 35, You in view of Tian teaches the apparatus of Claim 23.  You teaches that the CSI-RS status request message and the CSI-RS status update message are transmitted between a serving base station and a neighbor base station, as shown above with respect to Claim 23.  You does not explicitly teach that the messages are transmitted/received on an Xn interface.
However, Au teaches that base stations transmit/receive messages through an Xn interface (“the transmit/receive points could communicate directly with each other (e.g. through an Xn interface)” – See [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to encode the CSI-RS status request message for transmission to the neighbor cell BS on an Xn interface, wherein the CSI-RS status update message is received from the . 

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0068457) in view of Tian et al. (US 2014/0010189) and further in view of “CSI-RS configuration procedure for RRM measurement in RRC_CONNECTED state”, 3GPP TSG RAN EG2 NR Ad Hoc R2-1706968 (hereinafter, Vivo).

Regarding Claim 31, You in view of Tian teaches the apparatus of Claim 23.  You and Tian do not explicitly teach that the processing circuitry further configured to: encode the CSI-RS status request message to request transmission of multiple CSI-RSs by the neighbor cell BS to the UE; and encode the CSI-RS status request message to indicate one or more of: a plurality of frequency ranges in which the serving cell BS requests transmission of CSI-RSs by the neighbor cell BS; and a plurality of neighbor cells for which the serving cell BS requests transmission of the multiple CSI-RSs by the neighbor cell BS.
However, Vivo teaches encoding the CSI-RS status request message to request transmission of multiple CSI-RSs by the neighbor cell BS to the UE; and encoding the CSI-RS status request message to indicate one or more of: a plurality of frequency ranges in which the serving cell BS requests transmission of CSI-RSs by the neighbor cell BS; and a plurality of neighbor cells for which the serving cell BS requests transmission of the multiple CSI-RSs by the neighbor cell BS (“The trigger could be a request for RRM measurement from a serving cell. Refer to the RAN1 agreement and email discussion [1] [2], some properties (NR Cell ID, timing configuration, including time offset and periodicity, number of antenna ports, configurable time/frequency resource to indicate RE mapping, configurable transmission/measurement bandwidth, parameters for sequence generation, etc.) of a CSI-RS for L3 mobility can be signaled to the UE using dedicated signaling and the details can be decided by RAN1. We could call all of the possible properties of a CSI-RS for L3 mobility as Para_list. We can deduce that the configured properties of a CSI-RS are signaled from the target cell (B) and cell (A) to the source cell(C), and then signaled to the UE. Then in order to supply a more accurate to the UE, some suggestive values may be included in the request message as shown in Fig. 1. The suggestive values could be all or part of the Para_list” – See p. 2; See also Fig. 1; A request for CSI-RS measurement configuration (CSI-RS status request) is encoded by cell C and transmitted to multiple neighbor cells (e.g., A and b) to request transmission of multiple CSI-RS from the multiple cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the processing circuitry further configured to: encode the CSI-RS status request message to request transmission of multiple CSI-RSs by the neighbor cell BS to the UE; and encode the CSI-RS status request message to indicate one or more of: a plurality of frequency ranges in which the serving cell BS requests transmission of CSI-RSs by the neighbor cell BS; and a plurality of neighbor cells for which the serving cell BS requests transmission of the multiple CSI-RSs by the neighbor cell BS.  Motivation for doing so would be to enable the serving cell to provide suggested values for the multiple CSI-RS to multiple neighbor cells in order to increase accuracy for the UE (See Vivo, p. 2).

Regarding Claim 32, You in view of Tian teaches the apparatus of Claim 23.  You and Tian do not explicitly teach that the processing circuitry further configured to: encode the CSI-RS status request message to indicate a requested periodicity of the CSI-RS.
However, Vivo teaches encoding the CSI-RS status request message to indicate a requested periodicity of the CSI-RS (“The trigger could be a request for RRM measurement from a serving cell. Refer to the RAN1 agreement and email discussion [1] [2], some properties (NR Cell ID, timing configuration, including time offset and periodicity, number of antenna ports, configurable time/frequency resource to indicate RE mapping, configurable transmission/measurement bandwidth, parameters for sequence generation, etc.) of a CSI-RS for L3 mobility can be signaled to the UE using dedicated signaling and the details can be decided by RAN1. We could call all of the possible properties of a CSI-RS for L3 mobility as Para_list. We can deduce that the configured properties of a CSI-RS are signaled from the target cell (B) and cell (A) to the source cell(C), and then signaled to the UE. Then in order to supply a more accurate to the UE, some suggestive values may be included in the request message as shown in Fig. 1. The suggestive values could be all or part of the Para_list” – See p. 2; See also Fig. 1; A request for CSI-RS measurement configuration (CSI-RS status request) is encoded to include suggested/requested values for periodicity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to encode the CSI-RS status request message to indicate a requested periodicity of the CSI-RS for the same reasons as those given with respect to Claim 31.

Regarding Claim 33, You in view of Tian teaches the apparatus of Claim 23.  You further teaches that the processing circuitry further configured to: encode the CSI-RS status request message to request transmission of multiple CSI-RSs by the neighbor cell BS to a plurality of UEs (“a CSI-RS configuration is requested from a neighboring base station” – See [0486]; “Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured” – See [0484]; “Certainly, the CSI-RS may be cell-level, and is the same for all UEs” – See [0269]; The CSI-RS configuration request (status request) requests transmission of the CSI-RS to multiple UEs).
You and Tian do not explicitly teach encoding the CSI-RS status request message to indicate, on a per-UE basis, one or more of: one or more frequency ranges in which the serving cell BS requests transmission of the multiple CSI-RSs by the neighbor cell BS; and one or more neighbor cells for which the serving cell BS requests transmission of the multiple CSI-RSs.
“The trigger could be a request for RRM measurement from a serving cell. Refer to the RAN1 agreement and email discussion [1] [2], some properties (NR Cell ID, timing configuration, including time offset and periodicity, number of antenna ports, configurable time/frequency resource to indicate RE mapping, configurable transmission/measurement bandwidth, parameters for sequence generation, etc.) of a CSI-RS for L3 mobility can be signaled to the UE using dedicated signaling and the details can be decided by RAN1. We could call all of the possible properties of a CSI-RS for L3 mobility as Para_list. We can deduce that the configured properties of a CSI-RS are signaled from the target cell (B) and cell (A) to the source cell(C), and then signaled to the UE. Then in order to supply a more accurate to the UE, some suggestive values may be included in the request message as shown in Fig. 1. The suggestive values could be all or part of the Para_list” – See p. 2; See also Fig. 1; A request for CSI-RS measurement configuration (CSI-RS status request) is encoded to include frequency resources/ranges for the CSI-RS and wherein the request is encoded and sent to multiple different neighbor cells (e.g., cells A and B) requesting transmission of the multiple CSI-RS to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to encode the CSI-RS status request message to indicate, on a per-UE basis, one or more of: one or more frequency ranges in which the serving cell BS requests transmission of the multiple CSI-RSs by the neighbor cell BS; and one or more neighbor cells for which the serving cell BS requests transmission of the multiple CSI-RSs for the same reasons as those given with respect to Claim 31.


However, Vivo teaches encoding the CSI-RS status request message to request transmission of multiple CSI-RSs in a plurality of neighbor cells and encoding the CSI-RS status request message to indicate, on a per-cell basis for the plurality of neighbor cells, one or more frequency ranges in which the serving cell BS requests transmission of CSI-RSs (“The trigger could be a request for RRM measurement from a serving cell. Refer to the RAN1 agreement and email discussion [1] [2], some properties (NR Cell ID, timing configuration, including time offset and periodicity, number of antenna ports, configurable time/frequency resource to indicate RE mapping, configurable transmission/measurement bandwidth, parameters for sequence generation, etc.) of a CSI-RS for L3 mobility can be signaled to the UE using dedicated signaling and the details can be decided by RAN1. We could call all of the possible properties of a CSI-RS for L3 mobility as Para_list. We can deduce that the configured properties of a CSI-RS are signaled from the target cell (B) and cell (A) to the source cell(C), and then signaled to the UE. Then in order to supply a more accurate to the UE, some suggestive values may be included in the request message as shown in Fig. 1. The suggestive values could be all or part of the Para_list” – See p. 2; See also Fig. 1; A request for CSI-RS measurement configuration (CSI-RS status request) is encoded to request transmission of multiple CSI-RSs in a plurality of neighbor cells (e.g., cells A and B) and suggest/request frequency resources (ranges) in which multiple CSI-RS are transmitted by the plurality of neighbor cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to encode the CSI-RS status request message to request .

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0068457) in view of “CSI-RS configuration procedure for RRM measurement in RRC_CONNECTED state”, 3GPP TSG RAN EG2 NR Ad Hoc R2-1706968 (hereinafter, Vivo).

Regarding Claim 37, You teaches a non-transitory computer-readable storage medium that stores instructions for communication by a base station (BS), wherein the BS is configurable to operate as a neighbor cell BS, wherein the instructions, when executed by one or more processors, cause the one or more processors (“An embodiment of this application provides a computer readable storage medium. The computer readable storage medium stores a computer executable instruction. A processor of a base station executes the computer executable instruction, so that the base station performs the steps performed by the base station in the communication method provided in this application, or the base station deploys function units corresponding to the steps” – See [0406]) to:
decode a channel state information reference signal (CSI-RS) status request message that indicates a request for transmission of CSI-RSs by the neighbor cell BS to a user equipment (UE), wherein the neighbor cell BS does not currently serve as a serving cell BS with respect to the UE (“a CSI-RS configuration is requested from a neighboring base station” – See [0486]; “Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured” – See [0484];  The neighbor base station receives/decodes a CSI-RS configuration from a serving base station, wherein the neighboring base station is not a current serving base station with respect to the UE);
“the neighboring base station rejects the request, or the neighboring base station generates a CSI-RS resource and a gap configuration required by the resource, and sends the CSI-RS resource and the gap configuration to a current serving base station” – See [0486]; The neighbor base station determines a CSI-RS configuration (timing information for transmission of the CSI-RS) and encodes/transmits the configuration to the serving base station in a CSI-RS status update message); and
encode the CSI-RSs for transmission to the UE (“cell of the second base station sends a CSI-RS on a resource corresponding to the CSI-RS configuration” – See [0277]; The second/neighbor base station encodes/transmits the CSI-RS on the resources corresponding to the configuration).
You does not explicitly teach that the CSI-RS status request message indicates a request for transmission of CSI-RSs to a plurality of UEs, wherein the CSI-RSs for at least some of the UEs are different.
However, Vivo teaches that the CSI-RS status request message indicates a request for transmission of CSI-RSs to a plurality of UEs, wherein the CSI-RSs for at least some of the UEs are different (“Proposal 2: The target cell should synthetically coordinate the requests from all requested neighbor cells to reduce the overhead of configuration when configuring CSI-RS for the RRM measurements; and feedback the delta values (comparing with the requested configuration from each source cell) to each source cell. As proposal 2 described, the target coordinates the requests from multiple neighbor cells, then response to them. In order to minimize the CSI-RS configurations, some activating/turning on time may be needed to ensure the neighbor cells multiplexing the same CSI-RS configurations. Since one source cell may request for RRM measurement configurations to more than one neighbor cells, and only one neighbor cell will become the target cell which the UE handovers to, the other neighbor cells will not be needed for the purpose of RRM measurement. Then the corresponding configurations may not be necessary for all the cells, which mean that the rules for deactivating/turning off the configurations are needed. For example, when the handover successfully completes, the UE can stop the CSI-RS measurements of all the cells before the end of validity period. Otherwise, the UE can measure the neighbor cells until the end of validity period. It can be a RRC/MAC singling, or activation duration for the configuration of the validity period. To the UE, reducing measurement can save power. While to the cells, reducing measurement can save the overhead” – See p. 3; See also Fig. 2; CSI-RS status request message requests transmission of CSI-RS to multiple UEs (e.g., UE1 and UE2), wherein wherein the CSI-RSs for at least some of the UEs are different (e.g., the parameters for UE1 are delt_Para_list_2 and the parameters for UE2 are delt_Para_list_1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the CSI-RS status request message indicates a request for transmission of CSI-RSs to a plurality of UEs, wherein the CSI-RSs for at least some of the UEs are different.  Motivation for doing so would be to enable the neighbor cell to coordinate requests pertaining to a plurality of UEs and reduce overhead of configuration (See Vivo, p. 3).

Regarding Claim 38, You in view of Vivo teaches the non-transitory computer-readable storage medium of Claim 37.  You further teaches encoding the CSI-RSs for per-UE transmissions in accordance with: different frequency resources of a sub-frame for at least some of the per-UE transmissions; or different transmission directions for at least some of the per-UE transmissions (“the first base station also adds information such as a movement direction and a movement speed of the terminal into the request message. The second base station comprehensively considers the information to determine CSI-RS configurations corresponding to measured SS blocks” – See [0271]; “the request message may also include measurement bandwidth capability information supported by the terminal, so that the CSI-RS configuration of the first cell that is sent by the second base station is not beyond a measurement bandwidth capability of the terminal” – See [0272]; “The technology is used to concentrate energy of a signal in a required direction or beam, to form a beam aiming at the terminal device” – See [0501]; The request is in accordance with bandwidth capability information (different frequency resources of a sub-frame) for the UE transmissions, and a direction of the UE).

Regarding Claim 39, You in view of Vivo teaches the non-transitory computer-readable storage medium of Claim 37.  Vivo further teaches causing the one or more processors to: select a periodicity for the CSI-RSs; and encode the CSI-RS status update message to indicate the periodicity (“The trigger could be a request for RRM measurement from a serving cell. Refer to the RAN1 agreement and email discussion [1] [2], some properties (NR Cell ID, timing configuration, including time offset and periodicity, number of antenna ports, configurable time/frequency resource to indicate RE mapping, configurable transmission/measurement bandwidth, parameters for sequence generation, etc.) of a CSI-RS for L3 mobility can be signaled to the UE using dedicated signaling and the details can be decided by RAN1. We could call all of the possible properties of a CSI-RS for L3 mobility as Para_list. We can deduce that the configured properties of a CSI-RS are signaled from the target cell (B) and cell (A) to the source cell(C), and then signaled to the UE. Then in order to supply a more accurate to the UE, some suggestive values may be included in the request message as shown in Fig. 1. The suggestive values could be all or part of the Para_list” – See p. 2; “Proposal 2: The target cell should synthetically coordinate the requests from all requested neighbor cells to reduce the overhead of configuration when configuring CSI-RS for the RRM measurements; and feedback the delta values (comparing with the requested configuration from each source cell) to each source cell. As proposal 2 described, the target coordinates the requests from multiple neighbor cells, then response to them. In order to minimize the CSI-RS configurations, some activating/turning on time may be needed to ensure the neighbor cells multiplexing the same CSI-RS configurations. Since one source cell may request for RRM measurement configurations to more than one neighbor cells, and only one neighbor cell will become the target cell which the UE handovers to, the other neighbor cells will not be needed for the purpose of RRM measurement. Then the corresponding configurations may not be necessary for all the cells, which mean that the rules for deactivating/turning off the configurations are needed. For example, when the handover successfully completes, the UE can stop the CSI-RS measurements of all the cells before the end of validity period. Otherwise, the UE can measure the neighbor cells until the end of validity period. It can be a RRC/MAC singling, or activation duration for the configuration of the validity period. To the UE, reducing measurement can save power. While to the cells, reducing measurement can save the overhead” – See p. 3; The request includes a suggested value for periodicity and the neighbor base station may determine a delta value and feedback the selected value to the serving base station by encoding the value into a CSI-RS measurement configuration message (CSI-RS status update message)).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2020/0068457) in view of Henttonen et al. (US 2017/0257785).

Regarding Claim 40, You teaches an apparatus for use in a user equipment (UE), the apparatus comprising: memory; and processing circuitry (“a structure of the terminal includes a processor and a transceiver. The processor is configured to support the terminal in performing a corresponding function … The terminal may further include a memory. The memory is configured to be coupled to the processor, and stores a program instruction and data that are for the terminal” – See [0047]; The terminal/UE includes a processor and memory), configured to:
decode control signaling that indicates a measurement gap during which the UE is to receive a channel state information reference signal (CSI-RS) associated with a neighbor cell base station (BS) (“Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured for the UE are all used as measurement gaps” – See [0484]; “The current serving base station sends the CSI-RS resource and the new gap configuration to the UE” – See [0486]; The UE receives/decodes a gap configuration (control signaling that indicates the measurement gap) to the UE);
determine a signal quality measurement based on reception of the CSI-RS during the measurement gap (“the terminal measures CSI-RSs of all cells, and reports identifiers of all or some measured CSI-RSs, and may further report quality and/or power of the all or some CSI-RSs” – See [0206]; “the terminal further needs to measure a cell, for example, measure the serving base station (namely, the first base station) and the neighboring base station (for example, the second base station) of the serving base station. Through measurement performed by the terminal, the first base station can select a cell to which the terminal is to be handed over” – See [0192]; The UE performs measurements of the CSI-RS);
refrain from reception of downlink signals associated with a serving cell BS during the measurement gap (“During the measurement gap, the UE measures a neighboring cell instead of receiving/sending data in a current serving cell” – See [0482]; “Locations (time locations) occupied by CSI-RS resources of the neighboring cell that are configured for the UE are all used as measurement gaps. The serving cell does not schedule the UE at these locations, and the UE measures the neighboring cell” – See [0484]; During the measurement gap, the UE refrains from transmitting/receiving signals to/from the serving base station so that the UE can measure a neighboring base station); and
encode, for transmission to the serving cell BS, a measurement report that includes the signal quality measurement (“the terminal measures CSI-RSs of all cells, and reports identifiers of all or some measured CSI-RSs, and may further report quality and/or power of the all or some CSI-RSs” – See [0206]; The UE reports the CSI-RS measurements to the serving base station).
You does not explicitly teach that the memory is configured to store information that identifies the measurement gap.
“The terminal device may store the information on the measurement gap pattern and the DRS measurement timing configuration” – See [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You such that the memory is configured to store information that identifies the measurement gap.  Motivation for doing so would be to retain the information such that it is usable in subsequent processing steps (See Henttonen, [0046]).

Regarding Claim 41, You in view of Henttonen teaches the apparatus of Claim 40.  You further teaches that the signal quality measurement is a first signal quality measurement, wherein the measurement report is a first measurement report, wherein the processing circuitry is further configured to: determine a second signal quality measurement based on reception of a second CSI-RS associated with the serving cell BS; and encode, for transmission to the serving cell BS, a second measurement report that includes the second signal quality measurement (“the terminal measures at least one CSI-RS of a serving cell” – See [0037]; “the second base station configures a second CSI-RS” – See [0295]; “The terminal device sends a first measurement result to the first base station, where the first measurement result is RSRP and/or RSRQ based on the synchronization signal and/or the first CSI-RS” – See [0287]; “the terminal device sends a second measurement result to the first base station, where the second measurement result includes RSRP and/or RSRQ based on the second CSI-RS” – See [0302]; “if receiving the second measurement result or the first measurement result that is sent by the terminal device, the first base station determines whether to initiate a handover process, for example, sends a handover request to the second base station” – See [0308]; The UE encodes/transmits first and second measurement results to the serving base station.  The serving base station determines whether 

Regarding Claim 42, You in view of Henttonen teaches the apparatus of Claim 40.  You further teaches that the control signaling further indicates a periodicity of the CSI-RS, wherein the processing circuitry is further configured to decode multiple CSI-RSs associated with the neighbor cell BS in accordance with the periodicity (“sends the CSI-RS resource and the gap configuration to a current serving base station. The current serving base station sends the CSI-RS resource and the new gap configuration to the UE” – See [0486]; “different beam parameters correspond to sending parameters related to different synchronization signals, CSI-RSs, or other reference signals, and the sending parameter usually includes a sending period” – See [0492]; The configuration includes a period of the CSI-RS, wherein the UE is able to measure/decode the CSI-RS from the neighbor base station based on the configured period).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478